Citation Nr: 1812231	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-31 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 

3. Entitlement to a compensable rating for an appendectomy scar. 

4. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. Additional evidence was submitted with a waiver of RO jurisdiction. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In July 2008, VA confirmed and continued a previous denial of entitlement to service connection for posttraumatic stress disorder. The Veteran did not perfect a timely appeal.

2. Evidence associated with the record since the July 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to posttraumatic stress disorder.

3. The evidence is at least in equipoise as to whether currently diagnosed posttraumatic stress disorder is related to events during active service.  

4. The Veteran's appendectomy scar is not painful or unstable and does not result in limitation of function. 


CONCLUSIONS OF LAW

1. The July 2008 rating decision that denied entitlement to service connection for posttraumatic stress disorder is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. Resolving reasonable doubt in the Veteran's favor, posttraumatic stress disorder was incurred during active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

3. The criteria for a compensable rating for an appendectomy scar are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017). 

Service connection for posttraumatic stress disorder 

In March 2010, the RO confirmed and continued the previous denial of entitlement to service connection for posttraumatic stress disorder. The Veteran disagreed with the decision and perfected this appeal. 

By way of history, in July 2006, VA denied entitlement to service connection for posttraumatic stress disorder. In October 2007, the Veteran requested to reopen his claim and in July 2008, the previous denial was confirmed and continued because the evidence did not show that posttraumatic stress disorder was incurred during service. The Veteran submitted a notice of disagreement in November 2009, which was considered untimely.  The July 2008 rating decision is therefore final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

Since July 2008 the evidence added to the record since this decision includes psychiatric evaluations relating the currently diagnosed posttraumatic stress disorder to events in service. This evidence is new and material and the claim is reopened. 38 C.F.R. § 3.156(a). 

Establishing service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. §§ 3.303, 3.304(f). 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence. Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

In his stressor statement, the Veteran reported that on his first day at Udorn Air Force Base in Thailand, he saw an airplane crash killing both crewmembers. He stated that he had to help handle the bodies of deceased service members. VA requested verification of the Veteran's stressor and the response received did not verify a crash on the date reported. The information, however, indicated that in February 1971, a F-4D Phantom aircraft crashed while landing at Udorn and both crew members were killed. 

The regulations governing PTSD were amended, effective on July 13, 2010. 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-52 (July 13, 2010). Specifically, this amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if the claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. Id. 

For the purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  

At the March 2017 hearing, the Veteran presented testimony concerning the crash, as well as testimony concerning attacks on air bases while he was in Thailand.  He testified that he was constantly on alert and feared for his life. He also reported crashes on the runway and that the sirens went off a couple of times a month. He further testified that bodies would come in from Vietnam and he had to inventory the bodies and check that all the paperwork was in order. In support of the Veteran's contentions, his representative submitted information indicating that there were various raids, etc. at Udorn Air Force Base. 

In January 2015, the Veteran's VA psychiatrist, Dr. P., completed a disability benefits questionnaire. She opined that the Veteran was significantly and permanently impaired due to posttraumatic stress disorder, which was a direct result of military duty in and around the Vietnam conflict. 

In August 2016, the Veteran's claims folder was reviewed and analyzed by a private psychologist. She discussed the Veteran's reported stressors as well as the amended posttraumatic stress disorder regulation. She concluded that it was at least as likely as not that the Veteran's diagnosis of posttraumatic stress disorder was related to his experiences in the service. Specifically, by his continuous fear of being attacked in Thailand as well as handling bodies of the deceased. 

The Veteran's DD Form 214 indicates his military occupational specialty was administrative specialist. While there is no indication he was assigned to graves registration, his testimony regarding having to complete associated paperwork is arguably consistent with his military occupation. Additionally, considering his testimony regarding the fear of being attacked and resolving reasonable doubt in his favor, the Board finds that service connection for posttraumatic stress disorder is warranted. See 38 C.F.R. § 3.102. 

Rating for appendectomy scar

In August 2010, VA continued a noncompensable rating for an appendectomy scar. The Veteran disagreed with the rating and perfected this appeal. The Veteran contends that the scar affects his abdomen. See August 2013 DRO Post-Conference Brief.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating is warranted when there are one or two scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). Any disabling effects not considered in a rating under diagnostic codes 7800-04 should be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805. 

VA examination in May 2010 noted a surgical scar on the anterior trunk in the lower right abdominal quadrant. The Veteran reported tenderness with increased tenderness when he wears a belt. Physical examination revealed that the scar was 3.5 inches long with an area of less than 6 square inches. The scar was superficial and not painful. There were no signs of skin breakdown, inflammation, edema or keloid formation.  There were no disabling effects. 

The Veteran most recently underwent a VA scar examination in July 2016. Objectively, there was a just barely visible flat scar in the right lower abdomen, which was linear and measured 8 centimeters. The scar was not painful or unstable and it did not result in limitation of function.

On review, the Veteran's appendectomy scar is objectively superficial and linear.  It is not shown to be painful or unstable. The Board acknowledges the Veteran's contentions that the scar affects his abdomen and he is competent to report his symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). Objective evidence, however, shows no limitation of function associated with the scar and these findings are more probative than unsubstantiated lay assertions. Accordingly, the criteria for a compensable rating are not met or more nearly approximated at any time during the appeal period. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for posttraumatic stress disorder is reopened.  

Entitlement to service connection for posttraumatic stress disorder is granted. 

Entitlement to a compensable rating for appendectomy scar is denied. 


REMAND

In August 2010, VA denied entitlement to a total disability rating based on individual unemployability. The Veteran disagreed with the decision and perfected this appeal. 

The Veteran does not currently meet the schedular requirements for individual unemployability. See 38 C.F.R. § 4.16(a) (2017). As set forth above, however, this decision grants entitlement to service connection for posttraumatic stress disorder. The implementation of this grant, to include the assignment of a disability rating and effective date, will impact the unemployability issue. Thus, the claim of entitlement to individual unemployability benefits must be deferred. See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

Following the implementation of the grant of service connection and the assignment of an appropriate rating for posttraumatic stress disorder, readjudicate the issue of entitlement to a total disability rating based on individual unemployability. If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


